EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 34, line 1, delete “1” and replace with --33--.
In claim 35, line 1, delete “1” and replace with --33--.
In claim 36, line 1, delete “1” and replace with --33--.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: (claim 33) the prior art fails to teach or suggest “adjusting, based on an impedance measurement, an alternating current electric waveform conducted on an electrode” (emphasis added); and, (claim 44) the prior art fails to teach or suggest “inducing, based on the impedance measurement, an alternating current electric waveform on the electrode” (emphasis added).  
Sullivan (US 2004/0200731) is considered the closest prior art for both independent claims in that a current is conducted “on an electrode”.  The claim terminology “on an electrode” is understood by one of ordinary skill in the art in context of the claims and the instant disclosure to mean that the alternating current electric waveform was applied through the electrode (e.g. as seen in figs. 1A or 2) as opposed to between the electrode and an opposing counter electrode.  
Additionally, as set forth in the reasons for allowance in parent application 15/649,633, the current applied by Sullivan did not constitute an “alternating current”, nor is there a teaching or suggestion in the prior art to modify the current applied on the electrode on the basis of an impedance measurement of the electrochemical cell in which the electrode is located.  
Castaneda et al is also considered relevant prior art, but fails to teach applying an alternating current electric waveform “on an electrode”, instead Castaneda et al teach application of an AC signal across the electrochemical cell.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794